In re Lewis, Willie C.; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 94CW-0843; Parish of Orleans, Civil District Court, Div. “G”, No. 92-12609.
Granted. The decision of the court of appeal is vacated. The plaintiff is not entitled to blanket production of the insurer’s file. Broussard v. State Farm Mut. Auto. Ins. Co., 519 So.2d 136 (La.1988). However, the file may contain material that is discoverable, material that is privileged and material that while privileged, may be subject to discovery if the plaintiff can show prejudice, undue hardship, or injustice by the denial of production. LSA-C.C.P. art. 1424; Stelly v. Mouret, 609 So.2d 827 (La.1992). The case is remanded to the trial court for the trial judge to conduct an in camera inspection of *1183any material the insurer claims is privileged and to determine its discoverability.
DENNIS, J., not on panel.